DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “5a” in Fig. 1 and “26” in Figs. 2,5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “imaging device” in claim 1.
Support for the “imaging device” has been provided on page 8 of the specification and in Figs. 5-6.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016092986 A1 by Motohara et al. (hereinafter “Motohara”) in view of US 20070118019 A1 by Mitani et al. (hereinafter “Mitani”).
Regarding Claim 1, Motohara discloses an imaging unit (image pickup unit 10; [0032]; Fig. 2), the imaging unit comprising: a semiconductor package (semiconductor package 20) including a light receiving surface arranged perpendicularly to the optical axis of the lens unit (surface at the f0 plane; [0034]; Figs. 2-3), an imaging device configured to convert an optical image formed by the lens unit into an image signal (image pickup element 20b), and a sensor electrode formed on a rear surface of the semiconductor package (connection electrode 21 on the back surface f2 of the image pickup element 20b; [0032-34]; Fig. 3); a first circuit board (circuit board 30) including a first connecting electrode provided on a front surface of the first circuit board and connected to the sensor electrode (connection electrode on the f3 surface connected via connection electrode 21 and bumps 22 on the image pickup element 20b; [0034-35]; Fig. 3), and a second connecting electrode provided on a rear surface of the first circuit board (connection electrode 33) on which an electronic part is mounted (electronic components 51 and 52; [0032]; Fig. 3); and a second circuit board (circuit board 40) including a first region including a third connecting electrode connected to the second connecting electrode (connection electrode 41 on the f5 surface joined to connection electrode 33; [0037-39]; Figs. 3-4), and a second region including a cable connecting electrode to which a cable is connected (connection electrode 42 on faces f6 and f7 to connect cable 60; [0040]; Figs. 3-4).
Motohara does not disclose the imaging unit used in an oblique-viewing endoscope in which an endoscope axis extending in a longitudinal direction of a distal end portion of the oblique-viewing endoscope and an optical axis of a lens unit cross, the optical axis extending in an observation direction.  However, Mitani discloses an electronic endoscope 2 with an insertion portion 7 containing an objective optical system 22.  The insertion portion 7 has a longitudinal axis positioned approximately horizontally, while the objective optical system 22 has an optical axis O at an angle to the longitudinal axis as shown in Fig. 2 ([0061, 87]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Motohara to be used in an oblique-viewing endoscope with the benefit of aligning the image-capturing axis with the axis of the objective optical system (Mitani [0087]).
While Mitani is being relied upon to disclose the features of the oblique-viewing endoscope, these elements are not positively recited as features of the imaging unit.
Regarding Claim 2, Motohara as modified by Mitani discloses the imaging unit according to claim 1.  Motohara further discloses wherein the first circuit board includes a concave portion in a central portion of the rear surface of the first circuit board, the electronic part is mounted in the concave portion (recessed portions on the f4 surface of circuit board 30 for accommodating electronic components 51 and 52; [0032-33]; Fig. 3), and the second connecting electrode is arranged around the concave portion (connection electrodes 33 arranged around electronic components 51 and 52; Fig. 3).
Regarding Claim 7, Motohara as modified by Mitani discloses the imaging unit according to claim 1.  Motohara further discloses an insertion portion in which the imaging unit is arranged at a distal end of the insertion portion (imaging unit is arranged in the distal end portion 6a of insertion section 6; [0025]; Fig. 1).
Motohara does not disclose an oblique-viewing endoscope comprising the imaging unit.  However, Mitani discloses an electronic endoscope 2 with an insertion portion 7 containing an objective optical system 22.  The insertion portion 7 has a longitudinal axis positioned approximately horizontally, while the objective optical system 22 has an optical axis O at an angle to the longitudinal axis as shown in Fig. 2 ([0061, 87]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Motohara to be used in an oblique-viewing endoscope with the benefit of aligning the image-capturing axis with the axis of the objective optical system (Mitani [0087]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Motohara in view of Mitani as applied to claim 1 above, and further in view of US 20140264697 A1 by Nakayama (hereinafter “Nakayama”).
Regarding Claim 3, Motohara as modified by Mitani discloses the imaging unit according to claim 1.  Motohara further discloses wherein the second circuit board includes a third region parallel to the endoscope axis (surface f8 of circuit board 40; [0037]; Fig. 3).
Modified Motohara does not disclose a holding frame configured to hold the lens unit and the second circuit board is surrounded by the holding frame.  However, Nakayama discloses an image pickup unit 2 including a lens unit holder 63 for holding a lens unit 62 accommodated within a shield frame 64.  The shield frame 64 extends to cover the entire image pickup module 1, including a wiring board 30, as shown in Fig. 13 ([0064]; Fig. 13).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Motohara with the frame configuration disclosed by Nakayama with the benefit of disposing the image pickup unit at the distal end of an endoscope (Nakayama [0064]).

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 4, Motohara as modified by Mitani discloses the imaging unit according to claim 1.  Motohara does not disclose a holding frame configured to hold the lens unit; and a holding portion configured to hold the second circuit board, wherein the second circuit board is a flexible printed board, and the second region is bent such that an angle θ formed with the first region is an obtuse angle, and the holding portion includes a fourth region configured to abut on the first region, a fifth region configured to abut on the second region, and a sixth region configured to respectively intersect the fourth region and the fifth region at an acute angle, the sixth region being parallel to the endoscope axis. 
However, Nakayama discloses an image pickup unit 2 including a lens unit holder 63 for holding a lens unit 62 accommodated within a shield frame 64.  The shield frame 64 extends to cover the entire image pickup module 1, including the top, bottom, and side portions of wiring board 30, as shown in Fig. 13 ([0064]; Fig. 13).  The wiring board 30 may be made of a silicone resin which allows for bonding to the image pickup chip 50 ([0050-52]).
Neither Motohara, Mitani, nor Nakayama discloses “the second region is bent such that an angle θ formed with the first region is an obtuse angle” and “a sixth region configured to respectively intersect the fourth region and the fifth region at an acute angle, the sixth region being parallel to the endoscope axis” as recited in Claim 4.
Further, these limitations were not found to be anticipated in or rendered obvious by the prior art.  Claims 5-6 are therefore objected to as depending from Claim 4. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20160249790 A1
US 20180008133 A1
US 20160205296 A1

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795